Title: Orders, 21–22 June 1756
From: Washington, George
To: 



Alexandria.
[21, 22 June 1756]Winchester—Monday, June 21st 1756.

The Rolls of Captains Harrison and Woodwards companies—setting their age, size, place of Birth, complexion, occupation, &c. to be ready for Colonel Washington by four o’clock this afternoon.
 

—Merit.
Winchester—Tuesday, June 22d 1756.

When the Draughts are drawn out to Exercise this Evening, the Adjutant is to read the articles of war to them; and to be particular in explaining those against Mutiny, Desertion, Drunkenness, and neglect of Duty.
The Officers who marched the Draughts from Fredericksburgh, are to make out pay-rolls for the Detachments; from the day of their being draughted, to the first of July: If they do not know the time of their being draughted, they will receive one months pay for each man, until the time can be fixed upon.
